DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Applicant’s preliminary amendment filed January 12, 2021, has been entered.  After entry of the preliminary amendment, claims 1-20 are pending in the application; of these, claims 1 and 16 are independent.  All of the currently pending claims have been examined in the present Office action.

	
Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement (note the Australian patent publication cited in paragraph [0005]).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claim 12, “the centre of the continuous miner arrangement” lacks proper antecedent basis in the claims. 
In line 2 of claim 19, “the rearmost conveyor ...” lacks proper antecedent basis in the claims.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claims 1, 5-7, 9-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denver et al., U.S. Patent Application Publication No. 2017/0198581 (“Denver”).
Denver discloses a continuous miner arrangement including a continuous miner (i.e., a “mining head”; paragraph [0014]) and a flexible conveyor system (i.e., a “series of push beams”; 
With respect to claim 5, the Denver pulling apparatus is fixed or static (at least while the apparatus is being used to recover the stuck mining equipment).
With respect to claims 6-7 and 9, Denver further discloses a support assembly (e.g., retriever platform 11 and/or frame 15; see, e.g., Figs. 2 and 5) including a pair of triangular lateral supports (see support wing braces 13 in Fig. 2).
With respect to claim 10, Denver discloses a base support (e.g., platform 11 and/or frame 15) located opposite the tunnel 31 (see Figs. 1-2).
With respect to claims 11 and 13-14, the Denver pulling apparatus includes a pair of hydraulic rams (i.e., hydraulic cylinders 16) mounted to either side of the continuous miner arrangement (see, e.g., Fig. 6).
With respect to claim 12, the Denver rams 16 are coupled via the coupler to a center portion of the continuous miner arrangement (see, e.g., Fig. 6).
With respect to claim 15, the Denver pulling apparatus is coupled to and pulls an end most conveyor module (i.e., the outermost pushbeam 23; see, e.g., Fig. 1).

With respect to claim 19, Denver discloses pulling and then removing the endmost conveyor module and then pulling again (i.e., pulling the next module in line; see paragraphs [0021] - [0023]).
With respect to claim 20, Denver discloses assembling a support assembly (see, e.g., paragraph [0019]).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

12.	Claims 2-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Denver as applied to claims 1 and 16 above, and further in view of Rostowski et al., U.S. Patent No. 5,031,752 (“Rostowski”).
As discussed above, Denver discloses all of the limitations of claims 1 and 16.  Denver does not, however, specifically disclose providing guides for guiding the continuous miner arrangement, as recited in claims 2 and 17.
In the same field of endeavor, Rostowski discloses a flexible conveyor system for use with a continuous miner (i.e., a “winning machine”; see col. 1, line 15-21 and col. 4, lines 47-52) and made up of a series of conveyor segments 2 (see Figs. 1-2).  Rostowski teaches providing guides (see, e.g., guide frames 33) to guide the flexible conveyor system. 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Rostowski, to provide the Denver flexible conveyor system with guides, in order to guide the flexible conveyor system and prevent damage that might otherwise be incurred due to contact by system components with walls or obstructions.
With respect to claim 3, the Rostowski guides include rollers (see the running wheels 39 and guide wheels 41 in Figs. 5-6).

s 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Denver as applied to claims 1 and 7 above, and further in view of Delli-Gatti, Jr., U.S. Patent No. 5,992,941 (“Delli-Gatti”).
As discussed above, Denver discloses all of the limitations of claims 1 and 7.  Denver does not, however, specifically disclose a winch, as recited in claim 4.
In the same field of endeavor, Delli-Gatti discloses a continuous miner arrangement including a continuous miner 13 (see Fig. 10A) and a flexible conveyor system (made up of connected conveyor carts 10, 11).  Delli-Gatti teaches the use of a system for recovering a stuck continuous miner arrangement (caused, for example, by a collapse of the roof in either main bore 82 or one of the side bores 94; see col. 8, line 63 - col. 9, line 5).  The system includes a pulling apparatus in the form of a winch (see, e.g., reel 69; Fig. 10B) with a line (retrieval cable 65) that may be attached to the continuous miner 13 (see, e.g., Fig. 6) and each of the conveyor carts 10, 11 (Fig. 7 shows a clamp 71 for attaching the cable 65 to a chassis 17 of one of the carts 10, 11).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Delli-Gatti, to use a winch in place of or in addition to the hydraulic rams of Denver, in order to provide a faster retrieval process.
With respect to claim 8, although Denver discloses lateral supports (which include wing braces 13 and which may further include the retriever platform 11 or portions thereof), Denver does not disclose that such lateral supports extend across a gate road, as recited in claim 8.  
Delli-Gatti, however, further discloses operating the continuous miner arrangement in both a gate road (i.e., mine bore 82) and in one or more tunnels (i.e., side bores 94; see Figs. 10A-10B) each of which extends at an angle from the gate road 82 (see col. 8, line 63 - col. 9, line 5 where Delli-Gatti discusses retrieving a continuous miner arrangement trapped by a roof collapse in either the main bore 82 or one of the side bores 94).  
.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Addington et al. discloses a highwall mining system using hydraulic cylinders and cable to advance the miner.  Whitley et al. discloses a highwall mining system including a mechanism using cables and hydraulic cylinders mounted on the miner for retrieving stuck equipment.  Antoline et al. discloses a highwall mining equipment retrieval system.  Springer discloses a system for towing mining equipment that is stuck or has broken down.  Beletich discloses an apparatus using hydraulic cylinders and attached cable for extracting mining equipment that has been immobilized, for example, by roof collapse.  Cartlidge discloses a mining flexible conveyor system having guides.   

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        31 December 2021